Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 1 of 7 Page|D: 1

Seth Ptasiewicz, Esq. (SP-8875)

KROLL HEINEMAN CARTON, LLC

Metro Corporate Campus I

99 Wood Avenue South, Suite 307

Iselin, New Jersey 08830

Tel: 732-491-2100

Fax: 732-491-2120

Attorneys for Plaintijjfs Local 734 Pension Fund and Trustees of the Local 734 Pension Fund

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LOCAL 734 PENSION FUND and TRUSTEES ) Civil Action No.:
OF THE LOCAL 734 PENSION FUND,

Plaintiffs,
v.

COMPLAINT

LEON BICKOFF & CO., INC.,
Defendant.

VV\/V\_/\/\/V\/\/VV\/V

Plaintiffs Local 734 Pension Fund and Trustees of the Local 734 Pension FundNew Jersey
Building Laborers’ Statewide Pension Fund and Trustees Thereof (“the Pension Fund”), being
administered at 3218 Kennedy Boulevard, Jersey City, New Jersey 07306; by their undersigned
attorneys, as and for their Complaint against Defendant Leon Bickoff & Co., Inc.(“Bickoft” or
“Defendant”), having a principal place of business at 190 Oraton Street, Newark, New Jersey

07104, allege and say as follows:
NATURE OF THE CASE

l. Plaintiffs bring this action to recover withdrawal liability due to the Pension Fund

from Defendant. This action is based on provisions of the Employee Retirement Income Security

Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 2 of 7 Page|D: 2

Act of 1974 (“ERISA”) as amended, 29 U.S.C. § 1001, et seq., specifically, § 4201 of ERISA, 29
U.S.C. § 1381(a).
PARTIES

2. At all times relevant, the Pension Fund was, and still is, a trust fund established and
maintained pursuant to § 302(0)(5) of the Labor Management Relations Act, (“LMRA”),
29 U.S.C. § 186(0)(5), an employee benefit plan within the meaning of § 3(3) of ERISA, 29 U.S.C.
§ 1301(a)(3). The Fund qualifies to commence this action under §§ 502(d)(1) and 4301(a)(l) of
ERISA, 29 U.S.C. §§ 1132(d)(1) and 1451(a)(1). The Fund is administered at, and maintains its
office and principal place of business at 3218 Kennedy Boulevard, Jersey City, New Jersey 073 06.

3. The Trustees of the Pension Fund are fiduciaries and as such are entitled to bring
and maintain this action under § 4301(a)(1) of ERISA, 29 U.S.C. § 1451(a)(l). The Trustees
bring this action on behalf of themselves, the Fund, and the Fund’s participants and beneficiaries,
pursuant to §§ 4301(a)(1) of ERISA, 29 U.S.A. § 1451(a)(1). The Trustees, in their capacity as
Trustees, maintain their offices and principal place of business at 3218 Kennedy Boulevard, Jersey
City, New Jersey 07306.

4. Upon information and belief, Bickoff is a New Jersey Corporation with its principal
place of business at 199 Oraton Street, Newark, New Jersey 07104. Bickoff is an employer in an
industry affecting commerce within the meaning of ERISA, including §§ 3(5), (l l) and (12) of
ERISA, 29 U.S.A. §§ 1002(5), (11), and (12).

JURISDICTION AND VENUE

5. The jurisdiction of` this Court is based upon § 4301(a)(1), (b) and (c) of` ERISA, 29

U.S.C. § 1451(a)(1), (b), and (c), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

6. Venue properly lies in this District under § 4301(d) of ERISA, 29 U.S.C. § 1451(d)

Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 3 of 7 Page|D: 3

because the Pension Fund is administered in New Jersey and Bickoff does business in New Jersey.
FACTS COMMON TO ALL COUNTS

7. At all times relevant to this action, Bickoff was subject to a Collective Bargaining
Agreement (“CBA”) with the Laborers Local Union No. 108 and/or its predecessors (“Union”) for
work performed within the jurisdiction of the Union.

8. Under the terms of the CBA, Bickoff was obligated to hire members of the Union to
perform bargaining unit work covered by the CBA,

9. The CBA required Bickoff to pay the Union members the wage scale as set forth in
the CBA, The CBA also required Bickoff to make fringe benefit contributions on behalf of the
Union members at the rates set forth in the CBA, The fringe benefit contributions included
contributions to the Pension Fund.

10. Consistent with the terms of the CBA, Bickoff remitted fringe benefit contributions
to the Pension Fund uninterrupted on behalf of the Union members employed by Bickoff until
April 2013.

11. Upon information and belief, on or about October 29, 2014, Bickoff was informed
by the Union that it was disclaiming interest in representing its employees as its employees’
bargaining representative As such, effective on that date, Bickoff withdrew from the Pension
Fund.

12. By virtue of the withdrawal of recognition of the Union by Bickoff, and
continuation of it performing work covered by the CBA without contributing to the Pension Fund,
Bickoff permanently affected a “complete withdrawal” from the Pension Fund within the meaning
of§ 4203 ofERISA, 29 U.S.C. § 1383.

13. The Pension Fund calculated Bickoffs withdrawal liability as $298,092.00.

Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 4 of 7 Page|D: 4

14. On or about April 19, 2016, the Pension Fund, pursuant to § 4219(b)(l) of ERISA,
29 U.S.C. § 1399(b)(l), prepared an amended payment schedule for the withdrawal liability and
demand of payment in accordance with the payment schedule That correspondence advised
Bickoff that its first payment would be due on July l, 2018,

15. Having not received the first quarterly installment and second quarterly payments,
on or about October 16, 2018, the Pension Fund advised Bickoff of its failure to remit said
quarterly installment and that failing to do so, Bickoff was in default of its obligation within the
meaning of § 4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5). The Fund notified Bickoff on or
about July 17, 2013, that if it did not cure the default within sixty (60) days after its receipt of the
written notification, it would be in default and the Fund and its Board of Trustees would require the
immediate payment of the outstanding liability from the due date of the first payment which was
not timely made, as allowed by § 4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5).

16. Bickoff failed to cure the default thereby allowing the Pension Fund to accelerate
payment of the withdrawal liability.

17. Bickoff failed to demand arbitration to challenge the withdrawal liability
assessment Within the time parameters set forth under ERISA thereby permitting the Pension Fund
to immediately seek payment of the full amount of the withdrawal liability together with all other
relief permitted under ERSIA.

18. Despite the clear, unequivocal obligations under ERISA, and in disregard of the
demand for payment by the Pension Fund, Bickoff failed and refused, and continues to fail and
refuse, to pay the withdrawal liability to the Pension Fund, pursuant to § 4201(a) of ERISA,

29 U.S.C. § l381(a) and is in default.

Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 5 of 7 Page|D: 5

CAUSES OF ACTION
MI_!
(Unpaid withdrawal liability - ERISA § 4201(a). 29 U.S.C. § 1381(a))

19. Plaintiffs hereby repeat each and every allegation previously set forth in the
Complaint and incorporate same as though more fully set forth at length herein.

20. Prior to October 29, 2014, Bickoff was obligated to, and did, remit contributions to
the Pension Fund to finance benefits provided by Plaintiffs to the Pension Fund’s participants and
beneficiaries

21. Bickoff ceased to have an obligation to contribute under the Pension Fund’s plan
and permanently affected a “complete withdrawal” from the Pension Fund within the meaning of §
4203 ofERISA, 29 U.S.C. § 1383.

22. As a result of the complete withdrawal from the Pension Fund, Bickoff is obligated
to pay withdrawal liability to the Pension Fund, pursuant to § 4201(a) of ERISA, 29 U.S.C.
§ 1381(a).

23. Plaintiffs have demanded that Bickoff pay the withdrawal liability, which is due
and owing.

24. Bickoff failed to make installment payments when due under the payment schedule
for the withdrawal liability and, after having been notified of this and failing to cure, is in default
within the meaning of § 4291(0)(5) of ERISA, 29 U.S.C. § 1399(0)(5). Nor has Bickoff
commenced an arbitration to challenge the withdrawal liability assessment

25. As a result of the failure and refusal of Bickoff to pay the withdrawal liability,
Plaintiffs have been damaged in the amount of the withdrawal liability assessed by Plaintiff

against Bickoff, $298,092.00.

Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 6 of 7 Page|D: 6

26. In accordance with §§ 502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2)
and 1451(b), Bickoff is obligated to pay the outstanding amount of the withdrawal liability,
liquidated damages, interest, and attorneys’ fees and costs of this action,

WHEREFORE, the Pension Fund and its Trustees respectfully request judgment
against Bickoff as follows:
(a) For withdrawal liability;
(b) F or interest;
(c) For liquidated damages computed at the rate of twenty percent (20%) of the
withdrawal liability;
(d) For attorneys’ fees and costs; and

(e) For such other legal or equitable relief as the Court deems appropriate

KROLL HEINEMAN CARTON, LLC
Attorneysfor Plaintiij

S/ Seth Ptasz'ewicz

SETH PTASIEWICZ
DATED: December 20, 2018

CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

Plaintiffs hereby certify that this matter in controversy is not the subject of other actions

or arbitrations.

KROLL HEINEMAN CARTON, LLC
Attorneys for Plaintiffs

S/ Seth Ptasiewicz

SETH PTASIEWICZ
DATED: December 20, 2018

Case 2:18-CV-17435-W.]|\/|-|\/|F Document 1 Filed 12/20/18 Page 7 of 7 Page|D: 7

CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1(d)
Plaintiffs hereby certify that the amount in controversy exceeds the sum of $150,000.00,

exclusive of interest, costs and claims for punitive damages.

KROLL HEINEMAN CARTON, LLC
Attorneysfor Plaintiffs

S/ Seth Ptasiewicz
SETH PTASIEWICZ

DATED: December 20, 2018

